Title: From George Washington to Major General Stirling, 1 September 1779
From: Washington, George
To: Stirling, Lord (né William Alexander)


        
          My Lord
          Head Quarters West Point 1st Sepr 1779
        
        I was last Night favd with yours of the 30th Ulto with Colo. Taylors intelligence, and Rivingtons paper inclosed. I am in hopes that we shall in a day or two receive more accurate accounts of the real strength of the Reinforcements—I shall desire Docr Cochran to give order respecting the sick of your division: and will have Lieut. Drummonds conduct enquired into; such proceedings must not be tolerated.
        Colo. Washington may as well remain where your Lordship posted him, for a few days—perhaps in that time, the Enemy may begin to shew their intentions, if they have any, of operating.
        I am afraid the Ordnance ship, said to be carried into Philada will turn out to be a Vessel laden with flour for New York; such an one is carried in.
        I inclose your Lordship Colo. Hamiltons translation of Count de la

Crois’s letter. I wish your Lordship may find better health from a few days retirement. As I am with great Regard yr.
      